Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Amendment filed 8/2/2022 in response to Office Action of 5/2/2022, is acknowledged and has been entered. Claims 2, 3, 24, and 33 are now pending. Claim 2 is amended. Claims 2, 3, 24 and 33 are currently being examined. 
New Rejection 
(necessitated by amendments)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Prinz et al (US20190031766 A1, 06/22/2017), in view of Bendell et al (2016) (A phase 1 study to evaluate the safety, tolerability, pharmacokinetics, immunogenicity, and antitumor activity of MEDI9447 alone and in combination with durvalumab (MEDI4736) in patients with advanced solid tumors, 2016 ASCO Annual Meeting I), Baverel et al (2017) (Population Pharmacokinetics of Durvalumab in Cancer Patients and Association With Longitudinal Biomarkers of Disease Status, Clinical Pharmacology and Therapeutics, Vol. 103, Dec. 2017), Gandhi et al (2018) (Phase 1/2 study of mRNA vaccine therapy + durvalumab (durva) ± tremelimumab (treme) in patients with metastatic non-small cell lung cancer (NSCLC), 2018 ASCO Annual Meeting), Zhu et al (2017) (CD73/NT5E is a target of miR-30a-5p and plays an important role in the pathogenesis of non-small cell lung cancer, Molecular Cancer, 2017), Lin et al (Breathing New Life Into Hypoxia-Targeted Therapies for Non–Small Cell Lung Cancer, JNCI, vol. 110, 2018), Antonia et al (2017) (Durvalumab after Chemoradiotherapy in Stage III Non-Small-Cell Lung Cancer, NEJM, 2017). 
Prinz teaches a method of treating a solid tumor in a human subject, comprising administering an anti-CD73 antibody, oleclumab (MEDI9447) and durvalumab or MEDI4736, wherein the oleclumab is administered intravenously of 3000 mg every two weeks or four weeks, wherein the solid tumor is NSCLC. Prinz further teaches that the treatment of cancer includes metastatic cancer.  Prinz further teaches the method additionally comprising administering chemotherapy, including paclitaxel. Prinz teaches that oleclumab used alone or used in combination with a second therapeutic agent controls tumor growth, reduces metastasis and/or improves survival. ([611, 629, 908-916, 0929, 0963, 1144]; Table 8, Claims 141 and 148). 
However, Prinz does not teach the 1) unresectable stage III NSCLC in a human patient hat has not progressed following chemoradiotherapy, 2) the exact dosing regimen of oleclumab as claimed, and 3) dosage regimen of durvalumab as claimed.
Bendell teaches a method of treating solid tumors, comprising administering oleclumab (MEDI9447), in combination with a fixed dose of durvalumab (MEDI4736). (Abstract) 
Baverel teaches that the pharmacokinetics of durvalumab, and demonstrates that fixed dose of durvalumab, compared to weight-based dosing, showed similar state exposure and recommended switching to flat dosing regimens. Baverel also teaches that the flat dose regimen of durvalumab is currently pursued in multiple trials across several indications. Baveral also demonstrated that the half-life of durvalumab is about 21 days. (whole document) 
Gandhi teaches the treatment of immunotherapy that includes durvalumab 1500 mg every four weeks in patients with NSCLC. (Abstract). 
Zhu teaches that CD73 is implicated in the development of many types of cancer and teaches that CD73 is overexpressed in non-small cell lung cancer. Zhu teaches that CD73 functions as a signal and adhesive molecule that can regulate cell interaction with extracellular matrix components to mediate invasive and metastatic properties of cancers. (Results) 
Lin teaches that combining therapies, including immunotherapies, in unresectable NSCLC improves survival over RT or sequential chemotherapy and radiation. Lin teaches that hypoxia is an important hallmark of cancer, that allows for resistance to standard therapies and promotes a more aggressive and metastatic phenotype. Lin also teaches that hypoxia upregulates immunosuppressive proteins, like CD73, and this may lead to immune-targeted therapies that allows for combinatorial effects. [page 1, first paragraph; page 2, second paragraph] 
Antonia teaches the treatment of unresectable stage III NSCLC in human patients who have not progressed following chemoradiotherapy comprising administering durvalumab. Antonia teaches that progression-free survival was significantly longer with durvalumab compared to placebo with similar safety points. [Abstract] 
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to treat unresectable stage III NSCLC in a human patient who has not progressed following chemotherapy, comprising administering the combination of oleclumab, durvalumab and paclitaxel chemotherapy.  One would have been motivated to, and have a reasonable expectation of success to, because: (1) Prinz explicitly teaches and suggests treating solid tumors including NSCLC and metastatic cancers by administering the combination of oleclumab and durvalumab, as well as additionally administering known chemotherapeutics such as paclitaxel, and teach oleclumab in combination with other therapeutic agents controls tumor growth, reduces metastasis, and improves survival; 2) Zhu teaches that CD73 is overexpressed in NSCLC and can increase metastatic properties of cancers, 3) Lin teaches that correlation of hypoxia, a notable marker of cancer, and CD73, and teaches that hypoxia upregulates CD73, and 4) Antonia teaches the treatment of unresectable stage III NSCLC in human patients who have not progressed following chemoradiotherapy comprising administering durvalumab. Those of skill in the art recognize that the agents, oleclumab and durvalumab are known to successfully, pharmaceutically treat NSCLC, and could have been combined by known methods, and that in combination, each agent of the composition merely would have performed the same function as they did separately, and one of ordinary skill in the art could have recognized that the results of this combination would have predictably treated unresectable stage III NSCLC in a human patient who have not progressed following chemotherapy, and have additive effects through the combination of the agents.   
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to treat human patients with cancer, treat unresectable stage III NSCLC, such as administration of oleclumab 3000 mg every two weeks for two months followed by every four weeks and durvalumab 1500 mg every four weeks in the method of treating solid tumors by Prinz.  One would have been motivated to, and have a reasonable expectation of success to, because: (1) Prinz explicitly teaches and suggests treating solid tumors including breast cancer and metastatic cancers by administering the combination of oleclumab and durvalumab, as well as additionally administering known chemotherapeutics such as paclitaxel, and teach oleclumab in combination with other therapeutic agents controls tumor growth, reduces metastasis, and improves survival; 2) Prinz teaches that durvalumab may be administered at a dose of 3000 mg every 2 weeks or every 4 weeks, 3) Bendell teaches clinically administering durvalumab at a fixed dose in combination with oleclumab to solid tumors; (4) Baveral teaches the innate pharmacokinetics of durvalumab, and demonstrated that fixed dosing of durvalumab provides the similar state of exposure compared to weight-based dosing, (5) Baveral teaches that the fixed dosing of durvalumab has been used in multiple clinical trials, (6) Antonia teaches the use of durvalumab in the treatment of human subjects with unresectable stage III NSCLC, and (7) Gandi teaches the use of durvalumab 1500 mg every 4 weeks for the treatment of NSCLC. Given the known function of durvalumab in the treatment of cancer and demonstrated clinical administration every 4 weeks or 28 days and given the known function of oleclumab in the treatment of cancer and demonstrated clinical administration every 2 to 4 weeks, and the combination of the two agents, as taught by prior art, one of ordinary skill in the art could have arrived at the claimed dosages and administration regimens with a reasonable expectation of success to predictably treat NSCLC. (see MPEP 2144.05). 
All other rejections recited in the Office Action mailed 12/13/2021 are hereby withdrawn in view of amendments.  
Conclusion: no claim is allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        

/Laura B Goddard/Primary Examiner, Art Unit 1642